                                         Case 3:20-cv-03845-EMC Document 115 Filed 08/11/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    GOOGLE LLC,                                        Case No. 20-cv-03845-EMC (TSH)
                                   7                   Plaintiff,
                                                                                           NOTICE SETTING HEARING RE:
                                   8            v.                                         MOTION FOR LEAVE TO AMEND
                                                                                           INVALIDITY CONTENTIONS
                                   9    SONOS, INC.,
                                                                                           Re: Dkt. No. 109
                                  10                   Defendant.

                                  11

                                  12          This matter has been referred to Magistrate Judge Thomas S. Hixson to resolve Sonos,
Northern District of California
 United States District Court




                                  13   Inc.’s pending motion for leave to amend invalidity contentions. ECF No. 109. Accordingly, the

                                  14   Court shall conduct a hearing on September 16, 2021 at 10:00 a.m. by Zoom video conference.

                                  15   The webinar link and instructions are located at https://cand.uscourts.gov/judges/hixson-thomas-s-

                                  16   tsh/. All briefing shall be in compliance with Civil Local Rule 7.

                                  17          Please contact the courtroom deputy, Rose Maher, at (415) 522-4708 with any questions.

                                  18
                                  19   Dated: August 11, 2021
                                                                                        By: ________________________
                                  20                                                    Chris Nathan, Deputy Clerk to the
                                  21                                                    Honorable THOMAS S. HIXSON

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
